Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ remarks submitted December 16, 2021 is acknowledged. 
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumori (US 5,605,919) in view of Moskowitz (US 2006/0135422 A1, IDS).
Matsumori teaches a method of prevent or ameliorate cellular damage in various organ which occur in a variety of viral diseases. The method comprises administer an angiotensin II antagonist to the subject. See, particularly, col. 1, lines 38-63. Particular angiotensin II antagonists of general formula 
    PNG
    media_image1.png
    86
    203
    media_image1.png
    Greyscale
, wherein the X and Y may be a bond, R3 may be a carboxylic group, and A represent a benzene ring optionally having one or more substituent group in addition to R2, have been expressly disclosed.  See, particularly, columns 13-14. Other angiotensin II antagonists may also be used. See, col. 14, lines 24-43. The viral infectious diseases broadly include various viral infections.  Disclosed virus diseases/conditions include those of mammalian, particularly, man, wherein the pathogenic virus 
Matsumori does not teach expressly the employment of telmisartan for treatment of measles.
However, Moskowitz teaches methods of treating viral infections using angiotensin II receptor blockers (ARBs) [Abstract]. Moskowitz teaches the use of ARBs for treatment of patients with various disease. Expressly disclosed ARBs include irbesartan, candesartan, losartan, telmisartan, eprosartan and valsartan. See, paragraph [0356] and Claim 3, which can be administered via any acceptable route, such as orally, alone, or with other compound. See, paragraph [0359]. Patients to be treated included mammals such as humans [0358]. Example 6, paragraphs [0444-0449] discloses the association between respiratory syncytial virus (hereinafter RSV) and angiotensin II, and discloses the treatment of RSV with an ARB, such as irbesartan (37.5 or 75 mg once/twice a day) to infants with suspected RSV pneumonitis. See, paragraph [0449]. Moskowitz discloses additional examples against various viral diseases, including Ebola, West Nile, etc. See, paragraphs [0455] to [0467]. Moskowitz further discloses that employment of ARB against a variety of viruses. See, examples 7 therein. Moskowitz teaches that “Angiotensin II is a critical cytokine for the innate immune response, since ACE, the enzyme which produces angiotensin II, is expressed on activated macrophages and T cells. All immune cells, including macrophages, T and B cells, and neutrophils, contain AT1 receptors. Blocking angiotensin II production with a suitable ACE inhibitor at a suitable dose, or action of angiotensin II at AT1 receptors with an angiotensin II receptor blocker (ARB) would be expected to decrease mortality from all viral infections.” (paragraph [0458]). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use telmisartan for treatment of human with measles.
A person of ordinary skill in the art would have been motivated to use telmisartan for treatment of human with measles because telmisartan is one of those clinically used angiotensin II antagonists known for treating a variety of viral diseases. As to claim 14, reciting “wherein the angiotensin II receptor antagonist blocks viral RNA replication,” Note, as applicant indicated that claim 14 read on the elected species telmisartan. Thus, such function would be an inherent property of telmisartan. The recitation does not materially affect the claimed method. Furthermore, any properties exhibited by or benefits provided the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990. See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product. The further employment of other known antiviral agent as recited in claim 15 would have been obvious as the angiotensin II antagonists are known to be used with other agents and it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. With respect to claims 16 and 17, require that the subject is not being treated for particular conditions listed therein: endothelial dysfunction, hypertension, diabetic nephropathy or congestive heart failure. The 
Response to the Arguments
Applicants’ remarks submitted December 16, 2021 have been fully considered, but found unpersuasive.
Applicants contend that the rejections fails to establish a prima facie case of obviousness because the cited references do not teach or suggest every feature of claimed invention, particularly, inhibit virus replication. The arguments are not probative. Note, “treating” a virus infection in a subject would be construed to read on the treatment of symptoms, treatment of the etiology, or a combination thereof. Furthermore, the inhibiting viral replication would have been an inherent feature of the prior art treatment of viral infection with angiotensin II antagonist. The instant claims are directed to effecting a biochemical/biological pathway with an old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (treating viral infection) for the compounds, e.g., angiotensin II antagonist, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” Additionally, where the patent Office has reason to believe that a functionally limitation asserted to be critical for establishing novelty in the claimed subject 
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, "In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. •.. [A]ny need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." See KSRInt'l Co. v. TeleflexInc., 127 S.Ct. 1727, 1741-42 (2007).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicants’ remarks about the general formula disclosed in Matsumori and telmisartan have been considered and found that the general formula in Matsumori does not encompass telmisartan. However, this does not change the fact that telmisartan is one of those clinically used angiotensin II antagonists known for treating a variety of viral diseases, thus does not affect the nature of the rejections set forth in prior office action and maintained herewith.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627